Title: From George Washington to Daniel Carroll, 17 May 1795
From: Washington, George
To: Carroll, Daniel


          
            Dear Sir.
            Philadelphia 17 May 1795
          
          Your letter of the 10th instant, was received by yesterday’s Post.
          In answer to the enquiry therein, the following, as nearly as I can recollect, is the result of all that passed between Messrs Scott and Thornton and myself, respecting their dispute with Mr Johnson.
          After the conversation which I had with the latter (in the presence of yourself and Doctr Stuart the day I proceeded to Mount Vernon) and hearing his Statement, and the written elucidation of the principle on which he meant to establish his claim; I expressed to Doctr Thornton, whom I saw soon after, my regret that so unfortunate a dispute should have happened, and a wish that it might be amicably settled. He, any more than Mr Johnson, seemed to think this could not be accomplished, as the Commissioners (or whether he confined it more particularly to Mr Scott and himself, I am not certain) were clearly of opinion, and had been so advised by professional men, that the lots upon Rock Creek would, undoubtedly, be considered as water lots under Greenleafs contract; and being so considered and of greater value, it followed as a consequence, that they, as trustees of public property in the City, could not yield to a claim which would establish a principle injurious to that property. He added that they had taken pains to investigate this right, and was possessed of a statement thereof which he or they (I am not sure which) wished me to look at.
          Having heard Mr Johnson’s statement and reasoning upon the case, I did not decline the perusal of this; but it was observed by the Doctor, that there were some papers not quite ready, but which should be sent so soon as they could be prepared. Accordingly, after I had been at Mount Vernon two or three days, I received a Packet from Messrs Scott and Thornton containing Greenleaf’s contract (or a copy of it) the interrogatories, and answers to which your letter alludes; and some other papers, the purport of which I do not recollect; as, from the letters which were pouring in upon me whilst I was at home, I could only afford them a hasty reading; and all have been returned, with a repetition of my regret that such a dispute should have arisen;

and a declaration, that as it had got into a course of legal adjudication it might be as improper as it was unnecessary, for me to express any opinion upon the merits of the case.
          Thus, I have not only given an answer to the simple question propounded respecting the Interrogatories of the Clerk; but I have related, to the best of my recollection, all that passed between the other two Commissioners and myself, when you were not present, relative to this dispute. With esteem and regard I am Dear Sir Your Obedt Hble Servt
          
            Go: Washington
          
          
            P.S. The evening of the day I parted with you I wrote to Mr Alexr White made him an offer of the place you have requested to resign; which he has accepted. I hope it will not be inconvenient to you under this information, to continue to discharge the duties of Commissioner until his arrival at the Federal City.
          
        